885 F.2d 866Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.TRUSTEES of the NATIONAL ASBESTOS WORKERS MEDICAL FUND,Plaintiff-Appellee,v.William Gary HAYS, Defendant-Appellant.
No. 89-3249.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 17, 1989.Decided Sept. 15, 1989.

W. Riley Allen on brief for appellant.
Joseph P. Boyle, O'Donoghue & O'Donoghue, on brief for appellees.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Gary Hays appeals the district court's order granting summary judgment to the trustees of the National Asbestos Workers Medical Fund in this suit to enforce certain terms of the Fund's benefit plan under the Employee Retirement Income Security Act of 1974, 29 U.S.C. Sec. 1001-1461 (1982) (as amended).  Our review of the record and the district court's memorandum opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Trustees of the National Asbestos Workers Medical Fund v. Hays, C/A No. S 88-2144 (D.Md. Mar. 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.